Citation Nr: 1827737	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  12-14 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an effective date earlier than March 8, 2010, for the award of a 40 percent rating for service-connected thoracolumbar spine disability and mild left L-4 nerve root impingement.

2.  Whether there was clear and mistakable error (CUE) in the rating decisions that evaluated the lumbar spine disability.  


REPRESENTATION

Appellant represented by:	New Jersey Dept. of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Brad Farrell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1982 to August 1985 and from June 1989 to June 2006.
  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO).

The Veteran requested a Board videoconference hearing in his May 2012 substantive appeal, but he failed to appear at the hearing scheduled in June 2013; his request was deemed withdrawn.

In December 2014, the Board, as pertinent here, remanded the case for further development, to include obtaining outstanding medical treatment records.

In September 2015, the Board, as relevant here, remanded the case to initiate development of the Veteran's CUE claims as part of his larger claims seeking earlier effective dates for a 40 percent rating for a low back disorder and for a total disability evaluation based on individual unemployability (TDIU).  

In a rating decision dated March 2017, the RO implemented the Board's September 2015 award of an increased rating of 70 percent from October 19, 2007 for PTSD decision, and on post-remand readjudication, the RO granted an earlier effective date of July 16, 2009, for the award of a TDIU.  

In response to the Board's directive, the RO, in a rating decision dated November 2017, found no evidence of CUE in relation to the evaluation of the Veteran's low back disability.  Thereafter, in a November 2017 Supplemental Statement of the Case, the RO continued to deny the earlier effective date claim for low back disability.

For reasons set forth below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

In the 2015 remand, the Board directed the RO to develop the Veteran's CUE claims as it relates to the effective date of the assignment of the 40 percent rating for his low back disorder.  Such action was accomplished in the November 2017 rating decision in which the RO determined that an earlier effective date of service connection for the low back disability is not shown due to a clear and unmistakable error.  The Veteran thereafter filed a timely notice of disagreement within the applicable time period.  The AOJ has not issued a statement of the case (SOC) regarding the CUE claim; as such, the Board has no discretion, and the issue must be remanded for such a purpose.  Manlincon v. West, 12 Vet. App. 238, 240 (1999). 

As the earlier effective date and CUE motion are premised on the same set of material facts and resolution of the CUE claim in the Veteran's favor would render the earlier effective date claim moot, the Board finds that the earlier effective date claim is inextricably intertwined with the CUE claim, and will defer consideration of the earlier effective date matter. See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (stating that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran a Statement of the Case with respect to the November 2017 rating decision and subsequent notice of disagreement, and afford him the opportunity to submit a timely substantive appeal on the issue of whether there was clear and unmistakable error in April 2007, April 2008, July 2009, and June 2010 rating decisions that evaluated his service-connected low back disability.  

*In doing so, (a) address the Veteran's allegations that VA erred in failing to assign a 40 percent rating for his low back disorder at the point in time that arthritic involvement of his low back was initially demonstrated and as to a VA examiner's refusal to evaluate his low back arthritis when a scheduled VA examination was conducted to review his lumbar disc disease; and (b) attention is called to whether VA outpatient care records relating to the low back were fully considered in the 2007, 2008, 2009, and 2010 rating decisions.

If, and only if, the Veteran or his representative files a timely substantive appeal (VA Form 9) on the CUE issue should the AOJ certify that appeal to the Board for appellate review.

2. Thereafter, readjudicate the claim. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond.  The case should be returned to the Board after the Veteran files a Form 9 substantive appeal to the CUE claim, or the period to appeal the CUE claim has expired (60 days from the issuance of the SOC), whichever occurs first.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



